DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-9, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schiazza [US 5014388] further in view of Pan [CN 103693147].
With respect to claim 1, Schiazza discloses a rechargeable battery for powering a vacuum cleaner (col 1;line 50) a casing (battery assembly box, 300; figure 1, 20) comprising; a cover plate (a front receptacle 311, Col 7; line 4,  figure 20),a sidewall extending from the cover plate (a front receptacle 311, Col 7; line 4,  figure 20), first and second rails that extend longitudinally along the cover plate (a rear receptacle 310 joined to a front receptacle col. 7, line 3), a latch for securing the rechargeable battery in the vacuum cleaner (the battery assembly is held in place by the latch 212 in vacuum, Col.7; line, 33), the latch being selectively releasable ( the battery is removable and hence, the letch securing it to the vacuum cleaner is inherently releasable. .Col.7; line 43, figure 24).
However, the Schiazza discloses the latch in vacuum cleaner but not on the rechargeable battery. However, it has been held that the rearrangement of parts has no patentable significance unless a new and unexpected result is produced. In this case, the position of latch is different but the function is same. For example, the latch provides the way to remove rechargeable battery from vacuum cleaner. A person having ordinary skill in the art would have found it obvious at the time of filing to add the latch on the battery to connect and disconnect it from the vacuum cleaner, in order to provide the needed support (**In re Japikse).
** In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Schiazza further discloses an electrical connection interface disposed between the first and second rails (a socket 332 col.4; line 57), a battery core disposed within the casing. (Col. 7 ;line 3-5), but Schiazza is silent about the supporting ribs in front and rear receptacle. 
It has been held that where the general conditions of a claim are disclosed in the prior art, including the ribs on the surface of the rail for supporting and holding the battery tight involves only routine skill in the art. For Example, Pan discloses a case cover having different parts, on the bottom part of box  is added with multiple crossed reinforced ribs. (paragraph [0009]). 
However, Pan is silent about the explicit use of 10 ribs as support. That is,  although Pan shows a plurality of ribs, it doesn’t explicitly show 10.  However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, the ribs in Pan appear to bring support to the case body.  A person having ordinary skill in the art would have found it obvious at the time of filing to add as many ribs as necessary, in order to provide the needed support (**In re Harza). 
** In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
With respect to claim 2, Schiazza in view of Pan teaches the rechargeable battery of  claim 1. Schiazza further teaches the first and second rails each include a notch to receive a barrier of a charger. (the rear receptacle has a pair of apertures for receiving a recharging plug.  Col 7; line 37)
With respect to claim 3, Schiazza in view of Pan teaches the rechargeable battery of  claim 1. Schiazza further teaches first and second rails contacts a switch of the charger when the rechargeable battery is connected to the charger (Col. 7; line 15-25).
With respect to claim 8, the rechargeable battery of Schiazza in view of Pan of claim 1, Pan discloses a case cover having different parts, on the bottom part of box  is added with multiple crossed reinforced ribs make the battery box body firmer (Paragraph [0031]).
However, Pan is silent about the explicit use of 10 ribs as support. That is,  although Pan shows a plurality of ribs, it doesn’t explicitly show 10.  However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, the ribs in Pan appear to bring support to the case body.  A person having ordinary skill in the art would have found it obvious at the time of filing to add as many ribs as necessary, in order to provide the needed support (**In re Harza). 
** In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
With respect to claim 9, the rechargeable battery of Schiazza in view of Pan of claim 1, Schiazza further discloses the latch is adapted to secure the rechargeable battery in a charger and is releasable by an operator. ( the battery is removable and hence, the letch securing it to the vacuum cleaner is inherently releasable. .Col.7; line 43, figure 24).
However, the schiazza discloses the latch in vacuum cleaner but not on the rechargeable battery. However, it has been held that the rearrangement of parts has no patentable significance unless a new and unexpected result is produced. In this case, the position of latch is different but the function is same. For example, the latch provides the way to remove rechargeable battery from vacuum cleaner. A person having ordinary skill in the art would have found it obvious at the time of filing to add the latch on the battery to connect and disconnect it from the vacuum cleaner, in order to provide the needed support (**In re Japikse).
** In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

With respect to claim 12, Schiazza discloses a rechargeable battery for powering a vacuum cleaner (col 1;line 50) a casing (battery assembly box, 300; figure 1, 20) comprising; a cover plate (a front receptacle 311, Col 7; line 4,  figure 20),a sidewall extending from the cover plate (a front receptacle 311, Col 7; line 4,  figure 20), first and second rails that extend longitudinally along the cover plate (a rear receptacle 310 joined to a front receptacle col. 7, line 3), a latch for securing the rechargeable battery in the vacuum cleaner (the battery assembly is held in place by the latch 212 in vacuum, Col.7; line, 33), the latch being selectively releasable ( the battery is removable and hence, the letch securing it to the vacuum cleaner is inherently releasable. .Col.7; line 43, figure 24).
However, the schiazza discloses the latch in vacuum cleaner but not on the rechargeable battery. However, it has been held that the rearrangement of parts has no patentable significance unless a new and unexpected result is produced. In this case, the position of latch is different but the function is same. For example, the latch provides the way to remove rechargeable battery from vacuum cleaner. A person having ordinary skill in the art would have found it obvious at the time of filing to add the latch on the battery to connect and disconnect it from the vacuum cleaner, in order to provide the needed support (**In re Japikse).
** In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Schiazza further discloses an electrical connection interface disposed between the first and second rails (a socket 332 col.4; line 57), a battery core disposed within the casing. (Col. 7 ;line 3-5), but Schiazza is silent about the supporting ribs in front and rear receptacle. 
It has been held that where the general conditions of a claim are disclosed in the prior art, including the ribs on the surface of the rail for supporting and holding the battery tight involves only routine skill in the art. For Example, Pan et al. discloses a case cover having different parts, on the bottom part of box  is added with multiple crossed reinforced ribs. (paragraph [0009]). 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include supporting ribs in the rails of Schiazza, as taught by Pan, in order to make the battery box body firmer (paragraph [009]).
However, Pan is silent about the explicit use of 10 ribs as support. That is,  although Pan shows a plurality of ribs, it doesn’t explicitly show 10.  However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, the ribs in Pan appear to bring support to the case body.  A person having ordinary skill in the art would have found it obvious at the time of filing to add as many ribs as necessary, in order to provide the needed support (**In re Harza). 
** In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
With respect to claim 13, the rechargeable battery of Schiazza in view of Pan of claim 12, Schiazza further teaches that the first and second rails each include a notch to receive a barrier of a charger (the rear receptacle has a pair of apertures for receiving a recharging plug.  Col 7; line 37).
With respect to claim 14, the rechargeable battery of Schiazza in view of Pan of claim 13, Schiazza further teaches the first and second rails are each L shaped( a rear receptacle 310 joined to a front receptacle col. 7, line 3).
With respect to claim 15, the rechargeable battery of Schiazza in view of Pan of claim 12, Schiazza further teaches at least one of the first and second rails contacts a switch of the charger when the rechargeable battery is connected to the charger (Col. 7; line 40).
With respect to claim 19, the rechargeable battery of Schiazza in view of Pan of claim 12, Schiazza further discloses the latch is adapted to secure the rechargeable battery in a charger and is releasable by an operator. (the battery assembly is held in place by the latch 212 in vacuum, Col.7; line, 33), the latch being selectively releasable (the battery is removable and hence, the letch securing it to the vacuum cleaner is inherently releasable Col.7; line 43, figure 24).
However, the schiazza discloses the latch in vacuum cleaner but not on the rechargeable battery. However, it has been held that the rearrangement of parts has no patentable significance unless a new and unexpected result is produced. In this case, the position of latch is different but the function is same. For example, the latch provides the way to remove rechargeable battery from vacuum cleaner. A person having ordinary skill in the art would have found it obvious at the time of filing to add the latch on the battery to connect and disconnect it from the vacuum cleaner, in order to provide the needed support (**In re Japikse).
** In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
With respect to claim 20, the rechargeable battery of Schiazza in view of Pan of claim 12, Schiazza further discloses the rechargeable battery of Schiazza in view of Pan of claim 12, Pan discloses a case cover having different parts, on the bottom part of box  is added with multiple crossed reinforced ribs make the battery box body firmer (paragraph [0031]).

Claim 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schiazza [US 5014388] further in view of Pan [CN 103693147] and Churchill [US 8343654].
With respect to claim 4, the rechargeable battery of Schiazza in view of Pan of claim 1, further does not explicitly disclose that the battery can be a lithium ion battery. 
Churchill discloses battery pack houses one or more rechargeable lithium ion batteries. (Col. 1, line 54) 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to use a lithium ion battery as taught by Churchill, instead of the batteries used by Schiazza, for powering the any appliance ( like vacuum cleaner). (Col. 1;line 40). Lithium batteries have a much higher energy density than lead-acid.  
The higher energy density is a huge benefit for mobile use cases because space and weight are limited. For the same amount of energy in lead-acid, lithium batteries weigh less than one-quarter the weight. 
With respect to claim 16, the rechargeable battery of Schiazza in view of Pan of claim 12, further does not explicitly disclose that the battery can be a lithium ion battery. 
Churchill discloses battery pack houses one or more rechargeable lithium ion batteries. (Col. 1, line 54) 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the lithium ion battery for powering the any appliance ( like vacuum cleaner). (Col. 1;line 40) Lithium batteries have a much higher energy density than lead-acid.  
The higher energy density is a huge benefit for mobile use cases because space and weight are limited. For the same amount of energy in lead-acid, lithium batteries weigh less than one-quarter the weight. 

Claim 5-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schiazza [US 5014388] further in view of Pan [CN 103693147] , Young [ US 7696721 ] and Newhouse [US 20100250194].

With respect to claim 5, the rechargeable battery of Schiazza in view of Pan of claim 1, further does not explicitly disclose that the battery is capable of providing from about 50 volts to about 140 volts of direct current (DC) power to a vacuum cleaner.
Young discloses the rechargeable power source (col. 4, line 10-14) has a capability to provide any suitable voltage, including without limitation standard 18 volts and newer 24 volts and 48 volts DC power sources, and other lower and higher voltages. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the battery of young which can provide the power in range from about 50 volts to about 140 s as taught by Young, including voltages in the claimed range of 50-140 volts as desired for applications (col. 4, line 10-14). 
With respect to claim 6, the rechargeable battery of Schiazza in view of Pan of claim 1, further does not explicitly disclose that the battery is capable of providing from about 80 volts to about 140 volts of direct current (DC) power to a vacuum cleaner.
New house et al. discloses the rechargeable batteries (paragraph [0018]) has a capability to provide  DC output voltage excessive about 60 volts 300volts (paragraph [0018]).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the battery which can provide the power in range from about 60 volts to about 140 volts (paragraph [0018]) as desired for the application. 
With respect to claim 7, the rechargeable battery of Schiazza in view of Pan of claim 1, further does not explicitly disclose that the battery is capable of providing from about 90 volts to about 130 volts of direct current (DC) power to a vacuum cleaner.
New house et al. discloses the rechargeable batteries (paragraph [0018]) has a capability to provide  DC output voltage excessive about 60 volts 300volts (paragraph [0018]).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the battery of Newhouse which can provide the power in range from about 90 volts to about 130 volts (paragraph [0018]) as desired for application. 
With respect to claim 17, the rechargeable battery of Schiazza in view of Pan of claim 12, further does not explicitly disclose that the battery is capable of providing from about 50 volts to about 140 volts of direct current (DC) power to a vacuum cleaner.
Young discloses the rechargeable power source (col. 4, line 10-14) has a capability to provide any suitable voltage, including without limitation standard 18 volts and newer 24 volts and 48 volts DC power sources, and other lower and higher voltages. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the battery which can provide the power in range from about 50 volts to about 140 s as taught by Young, including voltages in the claimed range of 50-140 volts as desired for applications (col. 4, line 10-14).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the battery of Young which can provide the power in range from about 60 volts to about 140 volts (paragraph [0018]).
With respect to claim 18, the rechargeable battery of Schiazza in view of Pan of claim 12, further does not explicitly disclose that the battery is capable of providing from about 80 volts to about 140 volts of direct current (DC) power to a vacuum cleaner.
New house discloses the rechargeable batteries (paragraph [0018]) has a capability to provide  DC output voltage excessive about 60 volts 300volts (paragraph [0018]).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the battery of Newhouse which can provide the power in range from about 60 volts to about 140 volts (paragraph [0018]) as desired for application. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schiazza [US 5014388] further in view of Pan [CN 103693147],  and Xu [US 20140011384].

With respect to claim 10, the rechargeable battery of Schiazza in view of Pan of claim 1, further do not explicitly disclose that the electrical connection interface is an IEC power connector. 
Xu et al. discloses standard IEC power connector for direct current (DC) path (paragraph [0028]). 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to use the Xu et al. standard IEC power interface to provide the direct current to power the vacuum cleaner in low cost. ( paragraph [0028]). These connectors help prevent improper connections by the design configurations themselves. They provide a uniform connector for similar voltages, thus ensuring a safe connection. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schiazza [US 5014388] further in view of Pan [CN 103693147], Xu [US 20140011384] and Li et al. [ US 20080267628]
With respect to claim 11, the combine art of rechargeable battery of Schiazza in view of Pan et al. and Xu et al.  of claim 10, but are silent about the electrical connection interface comprises one of a C13 type connector and a C18 type connector.
Li discloses electrical connection interface C13 (paragraph [0046] line 8) and C18 connectors(paragraph [0046] line 24).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to use the electrical connection interface C13 (paragraph [0046] line 8) and C18 connectors (paragraph [0046] line 24) of Li for projecting switch of battery (paragraph [0003]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, leonard Chang can be reached on 5712703691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 4143


/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                           	May 16, 2022